      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                         Entered 03/01/19 17:45:18               Page 1 of 16
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Gregory Earl Allen                         xxx-xx-7120             §          Case No:     19-30564-13
       636 Yale Drive                                                     §
                                                                                     Date:        2/15/2019
       Lancaster, TX 75134                                                §
                                                                          §          Chapter 13
                                                                          §

      Gloria Ann Allen                            xxx-xx-6522
      636 Yale Drive
      Lancaster, TX 75134



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $480.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $28,800.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                         Entered 03/01/19 17:45:18                   Page 2 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $480.00       per month, months    1       to   60    .

          For a total of    $28,800.00      (estimated " Base Amount ").
          First payment is due      3/17/2019       .

          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                     Allmand Law Firm, PLLC             , total:        $3,700.00     ;
      $206.00   Pre-petition;             $3,494.00     disbursed by the Trustee.




                                                                  Page 2
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                         Entered 03/01/19 17:45:18                Page 3 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

1st Tx Auto                                                            $8,589.67       6.50%                                          Pro-Rata
2013 Cadillac CTS Sedan

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                        Entered 03/01/19 17:45:18                Page 4 of 16
Case No:      19-30564-13
Debtor(s):    Gregory Earl Allen
              Gloria Ann Allen

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                      SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                        $11,202.18       Month(s) 1-58                     Pro-Rata

I.   SPECIAL CLASS:

                                CREDITOR                                      SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Afni, Inc.                                                          $777.00
Afni, Inc.                                                          $200.00
AMCOL Systems, Inc.                                               $6,614.00
AMCOL Systems, Inc.                                               $1,353.00
Americollect                                                         $75.00
Convergent Outsourcing, Inc.                                        $840.00
Crdt Vision                                                       $1,083.00
Credit Collection Services                                           $63.00
Credit Management Control                                         $1,120.00
Credit Systems International, Inc                                   $623.00
Credit Systems International, Inc                                    $85.00
Credit Systems International, Inc                                    $64.00
Credit Systems International, Inc                                    $35.00
Credit Systems International, Inc                                    $33.00
Credit Systems International, Inc                                    $33.00
Credit Systems International, Inc                                    $33.00
Diversified Consultants, Inc.                                       $715.00


                                                                Page 4
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                        Entered 03/01/19 17:45:18               Page 5 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

Financial Control Services                                          $725.00
Financial Control Services                                          $725.00
Financial Control Services                                          $645.00
Financial Control Services                                          $488.00
Financial Control Services                                          $110.00
I C System Inc                                                      $748.00
I C System Inc                                                      $479.00
I C System Inc                                                      $211.00
Merchants Credit Guide Co.                                        $1,057.00
Merchants Credit Guide Co.                                          $944.00
Navy FCU                                                        $10,743.00
Navy Federal Credit Union                                         $4,817.00
PPMG of Texas LLC                                                 $1,170.00
Regional Acceptance Co                                          $22,375.00
RS Clark & Associates                                               $256.00
RS Clark & Associates                                                $79.00
Southwest Financial Fc                                              $236.00
U.S. Department of Education                                      $6,009.00
United Revenue Corp                                                 $880.00
United Revenue Corp                                                 $474.00
United Revenue Corp                                                 $346.00
United Revenue Corp                                                 $332.00
United Revenue Corp                                                  $66.00

TOTAL SCHEDULED UNSECURED:                                      $67,661.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

Premier Property Management Group                   Rejected                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.


                                                                Page 5
        Case 19-30564-sgj13 Doc 13 Filed 03/01/19                         Entered 03/01/19 17:45:18                  Page 6 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                           Entered 03/01/19 17:45:18                  Page 7 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                          Entered 03/01/19 17:45:18                  Page 8 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                          Entered 03/01/19 17:45:18                 Page 9 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-30564-sgj13 Doc 13 Filed 03/01/19                        Entered 03/01/19 17:45:18                Page 10 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Weldon Reed Allmand
Weldon Reed Allmand, Debtor's(s') Attorney                                Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Weldon Reed Allmand                                                   24027134
Weldon Reed Allmand, Debtor's(s') Counsel                                 State Bar Number




                                                               Page 10
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                          Entered 03/01/19 17:45:18                    Page 11 of 16
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Gregory Earl Allen                          xxx-xx-7120      §      CASE NO: 19-30564-13
       636 Yale Drive                                               §
       Lancaster, TX 75134                                          §
                                                                    §
                                                                    §

        Gloria Ann Allen                           xxx-xx-6522
        636 Yale Drive
        Lancaster, TX 75134




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       2/15/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $480.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $47.50                              $48.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $48.30                               $0.00

 Subtotal Expenses/Fees                                                                         $100.80                               $48.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $379.20                              $432.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 1st Tx Auto                          2013 Cadillac CTS Sedan               $8,589.67        $11,225.00          1.25%                $140.31

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $140.31

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-30564-sgj13 Doc 13 Filed 03/01/19                         Entered 03/01/19 17:45:18                 Page 12 of 16
Case No:     19-30564-13
Debtor(s):   Gregory Earl Allen
             Gloria Ann Allen

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $140.31
      Debtor's Attorney, per mo:                                                                                                $238.89
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $140.31
      Debtor's Attorney, per mo:                                                                                                $291.69
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         2/27/2019

 /s/ Weldon Reed Allmand
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-30564-sgj13 Doc 13 Filed 03/01/19                     Entered 03/01/19 17:45:18             Page 13 of 16
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: Gregory Earl Allen                                                         CASE NO.     19-30564-13
                                    Debtor


          Gloria Ann Allen                                                          CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 28, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Weldon Reed Allmand
                                Weldon Reed Allmand
                                Bar ID:24027134
                                Allmand Law Firm, PLLC
                                860 Airport Freeway, Suite 401
                                Hurst, TX 76054
                                (214) 265-0123



1st Tx Auto                                      AMCOL Systems, Inc.                           Crdt Vision
xxx9A44                                          xxxx8339                                      xxxxx28N1
635 Fritz Drive                                  Attn: Bankruptcy                              2211 E Continental Blvd
Coppell, TX 75019                                PO Box 21625                                  Southlake, TX 76092
                                                 Columbia, SC 29221


Afni, Inc.                                       Americollect                                  Credit Collection Services
xxxxxx5993                                       xxx550C                                       xxxx2709
Attn: Bankruptcy                                 PO Box 1566                                   Attn: Bankruptcy
PO Box 3427                                      1851 South Alverno Road                       725 Canton St
Bloomington, IL 61702                            Manitowoc, WI 54221                           Norwood, MA 02062


Afni, Inc.                                       Attorney General of Texas/ Child              Credit Management Control
xxxxxx3403                                       Support                                       xxx3336
Attn: Bankruptcy                                 Bankruptcy Reporting Contact                  Attn: Bankruptcy
PO Box 3427                                      OAG/ CSD/ Mail Code 38                        PO Box 1654
Bloomington, IL 61702                            P. O. Box 12017                               Green Bay, WI 54305
                                                 Austin, TX 78711-2017

AMCOL Systems, Inc.                              Convergent Outsourcing, Inc.                  Credit Systems International, Inc
xxxx2915                                         xxxx7100                                      xxxxx7979
Attn: Bankruptcy                                 Attn: Bankruptcy                              Attn: Bankruptcy
PO Box 21625                                     PO Box 9004                                   PO Box 1088
Columbia, SC 29221                               Renton, WA 98057                              Arlington, TX 76004
       Case 19-30564-sgj13 Doc 13 Filed 03/01/19                       Entered 03/01/19 17:45:18        Page 14 of 16
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Gregory Earl Allen                                                       CASE NO.     19-30564-13
                                      Debtor


          Gloria Ann Allen                                                        CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #1)

Credit Systems International, Inc                  Financial Control Services                I C System Inc
xxxxx7127                                          xxxxxxxxxxxxx8398                         xxxx0404
Attn: Bankruptcy                                   Attn: Bankruptcy                          Attn: Bankruptcy
PO Box 1088                                        PO Box 21626                              PO Box 64378
Arlington, TX 76004                                Waco, TX 76702                            St Paul, MN 55164


Credit Systems International, Inc                  Financial Control Services                I C System Inc
xxxxx4738                                          xxxxxxxxxxxxx8399                         xxxx2785
Attn: Bankruptcy                                   Attn: Bankruptcy                          Attn: Bankruptcy
PO Box 1088                                        PO Box 21626                              PO Box 64378
Arlington, TX 76004                                Waco, TX 76702                            St Paul, MN 55164


Credit Systems International, Inc                  Financial Control Services                Internal Revenue Service
xxxxx6495                                          xxxxxxxxxxxxx1559                         Centralized Insolvency Operations
Attn: Bankruptcy                                   Attn: Bankruptcy                          PO Box 7346
PO Box 1088                                        PO Box 21626                              Philadelphia, PA 19101-7346
Arlington, TX 76004                                Waco, TX 76702


Credit Systems International, Inc                  Financial Control Services                Internal Revenue Service
xxxxx4067                                          xxxxxxxxxxxxx8623                         Insolvency
Attn: Bankruptcy                                   Attn: Bankruptcy                          P.O. Box 21126
PO Box 1088                                        PO Box 21626                              Philadelpia, PA 19114
Arlington, TX 76004                                Waco, TX 76702


Credit Systems International, Inc                  Financial Control Services                Linebarger Goggan Blair et al
xxxxx3555                                          xxxxxxxxxxxxx2848                         2777 N. Stemmons Freeway, Suite
Attn: Bankruptcy                                   Attn: Bankruptcy                          1000
PO Box 1088                                        PO Box 21626                              Dallas, Texas 75207
Arlington, TX 76004                                Waco, TX 76702


Credit Systems International, Inc                  Gregory Earl Allen                        Merchants Credit Guide Co.
xxxxx3169                                          636 Yale Drive                            xxxxxx4659
Attn: Bankruptcy                                   Lancaster, TX 75134                       223 West Jackson Boulevard
PO Box 1088                                                                                  Suite 700
Arlington, TX 76004                                                                          Chicago, IL 60606


Diversified Consultants, Inc.                      I C System Inc                            Merchants Credit Guide Co.
xxxx0044                                           xxxx6329                                  xxxxxx5197
Attn: Bankruptcy                                   Attn: Bankruptcy                          223 West Jackson Boulevard
PO Box 551268                                      PO Box 64378                              Suite 700
Jacksonville, FL 32255                             St Paul, MN 55164                         Chicago, IL 60606
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                  Entered 03/01/19 17:45:18           Page 15 of 16
                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

  IN RE: Gregory Earl Allen                                                    CASE NO.     19-30564-13
                                Debtor


          Gloria Ann Allen                                                    CHAPTER       13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #2)

Navy FCU                                     State Comptroller                            United Revenue Corp
xxxxxxxxxxxxxx6367                           Revenue Accounting Div Bankrup               xxx3351
Attn: Bankruptcy                             PO Box 13528                                 204 Billings St
PO Box 3000                                  Austin, Tx 78111                             Suite 120
Merrifield, VA 22119                                                                      Arlington, TX 76010


Navy Federal Credit Union                    Texas Alcoholic Beverage Comm                United Revenue Corp
xxxxxxxxxx8320                               Licences and Permits Division                xxx4852
Attn: Bankruptcy                             P.O. Box 13127                               204 Billings St
PO Box 3000                                  Austin, TX 78711-3127                        Suite 120
Merrifield, VA 22119                                                                      Arlington, TX 76010


PPMG of Texas LLC                            TEXAS EMPLOYMENT COMMISSION                  United Revenue Corp
6300 La Calma Dr Ste 150                     TEC BUILDING-BANKRUPTCY                      xxx0608
Austin, TX 78752                             101 E. 15TH STREET                           204 Billings St
                                             AUSTIN, TX 78778                             Suite 120
                                                                                          Arlington, TX 76010


Regional Acceptance Co                       Thomas G Jones Justice of the Peace          United Revenue Corp
xxxxx9801                                    prec                                         xxx4935
Attn: Bankruptcy                             7201 South Plk St Ste112                     204 Billings St
PO Box 1487                                  Dallas, TX 75232                             Suite 120
Wilson, NC 27894                                                                          Arlington, TX 76010


RS Clark & Associates                        Tom Powers                                   United Revenue Corp
xxxxxxxxxxx2927                              Office of the Standing Ch. 13 Trustee        xxx6134
12990 Pandora Drive                          125 E. John Carpenter Freeway                204 Billings St
Suite 150                                    11th Floor, Suite 1100                       Suite 120
Dallas, TX 75238                             Irving, TX 75062                             Arlington, TX 76010


RS Clark & Associates                        Tom Powers                                   United States Attorney - NORTH
xxxxxxxxxx8264                               Standing Chapter 13 Trustee                  3rd Floor, 1100 Commerce St.
12990 Pandora Drive                          125 E. John Carpenter Freeway                Dallas, TX 75242
Suite 150                                    11th Floor, Suite 1100
Dallas, TX 75238                             Irving, TX 75062


Southwest Financial Fc                       U.S. Department of Education                 United States Trustee
xxxxx0143                                    xxxx6779                                     1100 Commerce St., Room 976
8585 N Stemmons                              ECMC/Bankruptcy                              Dallas, TX 75242
Dallas, TX 75247                             PO Box 16408
                                             Saint Paul, MN 55116
      Case 19-30564-sgj13 Doc 13 Filed 03/01/19                Entered 03/01/19 17:45:18      Page 16 of 16
                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

  IN RE: Gregory Earl Allen                                               CASE NO.   19-30564-13
                                Debtor


         Gloria Ann Allen                                                 CHAPTER    13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                (Continuation Sheet #3)

US Attorney General
US Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530
